
	
		II
		111th CONGRESS
		2d Session
		S. 3956
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2010
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to permit the use
		  of commissary and exchange facilities by former members of the Armed Forces who
		  were retired or separated for physical disability.
	
	
		1.Use of
			 commissary and exchange facilities by former members of the Armed Forces who
			 were retired or separated for physical disability
			(a)In
			 generalChapter 54 of title 10, United States Code, is amended by
			 inserting after section 1063 the following new section:
				
					1063a.Use of
				commissary stores and MWR retail facilities: former members retired or
				separated for physical disability
						(a)Eligibility of
				former membersA former member of the armed forces who was
				retired or separated from the armed forces for physical disability under
				chapter 61 of this title shall be permitted to use commissary stores and MWR
				retail facilities on the same basis as members of the armed forces on active
				duty.
						(b)MWR retail
				facility definedIn this section, the term MWR retail
				facility has the meaning given that term in section 1063(e) of this
				title.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 54 of
			 such title is amended by inserting after the item relating to section 1063 the
			 following new item:
				
					
						1063a. Use of commissary stores and MWR retail facilities:
				former members retired or separated for physical
				disability.
					
					.
			
